Exhibit INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (this “Agreement”), dated as of November 12, 2008, is made by ENVISION SOLAR INTERNATIONAL, INC.,a California corporation (the “Grantor”), in favor of GEMINI STRATEGIES, LLC, as collateral agent (“Agent”) for the holder of the Secured Bridge Note issued or to be issued in the original principal amount of $591,770.83 (the “Note”) by the Grantor, pursuant to the Purchase Agreement (as defined below) (collectively with its endorsees, transferees and assigns, the “Lender”). W I T N E S S E T H: WHEREAS, the Grantor and the Lender are party to that certain Securities Purchase
